
	

114 HJ 43 : Disapproving the action of the District of Columbia Council in approving the Reproductive Health Non-Discrimination Amendment Act of 2014.
U.S. House of Representatives
2015-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		1st Session
		H. J. RES. 43
		IN THE SENATE OF THE UNITED STATES
		May 4, 2015Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsJOINT RESOLUTION
		Disapproving the action of the District of Columbia Council in approving the Reproductive Health
			 Non-Discrimination Amendment Act of 2014.
	
	
 That the Congress disapproves of the action of the District of Columbia Council described as follows: The Reproductive Health Non-Discrimination Amendment Act of 2014 (D.C. Act 20–593), signed by the Mayor of the District of Columbia on January 25, 2015, and transmitted to Congress pursuant to section 602(c)(1) of the District of Columbia Home Rule Act on March 6, 2015.
		
	Passed the House of Representatives April 30, 2015.Karen L. Haas,Clerk
